DETAILED ACTION

Status of Claims

Claims 4-17 are currently pending and have been examined in this application.  This communication is in response to the amendment submitted on 7/19/21. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/21 has been entered.
 
Response to Arguments


Applicant's arguments regarding 101 have been fully considered but they are not persuasive.
Issue #1
Applicant: " the Office Action alleges that the recited computer refers to merely "generic computer components" and therefore allegedly does not provide inventive concept. Id. Applicants respectfully disagree. At the outset, the present claims do not embrace one of the certain methods of organizing human activity listed in The Patent Office's 2019 Revised Patent Subject Matter Eligibility Guidance (commonly referenced as "2019 PEG"). Furthermore, Applicants note that "not all methods of organizing human activity are abstract ideas." See 2019 PEG, page 4. Indeed, manual human processes are not necessarily ineligible. McRO, Inc. v. Bandai Namco Games Am. Inc. , 837 F.3d 1299, 1313-16 (Fed. Cir. 2016) (claims directed to a process for lip-synching animated characters to automate a previously subjective manual process). Nor do these present claims preempt anyone from thinking about anything. 
Examiner:  Regarding Step 2A prong 1, the claims are still directed to a certain method of organizing human activity – fundamental economic practice or commercial or legal interaction of enhancing future income/wealth through an investment pool with multiple users.  
Applicant is directing attention to McRO, however the claimed invention is unlike the claimed invention recited in McRo.  McRo was found to be eligible because the rules claimed improved computer-related technology by allowing computer performance of a function not previously performed by a computer. The McRo court relied on the specification’s explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be animated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The rules recited in the instant invention are not improving the computer related technology.  Rather, the claims are reciting the use of general purpose computing hardware components to perform the abstract idea.  The hardware components that are recited are operating in exactly the same way they were designed to function. Applicant is implementing the identified abstract idea using generic hardware components. Therefore the claims are unlike the claims in McRo. 
Issue #2
Applicant: “the Office Action has not provided any factual basis to conclude that Applicants' present claims contravene Section 101. That is, as explained below and in the accompanying Declaration of Alexander Johnson ("the Johnson Declaration"), there is nothing well-understood, routine, and conventional about Applicants' claimed invention. And the Office Action has not provided any factual basis to conclude that Applicants" claimed invention is well-understood, routine, and conventional. Berkheimer v. HP Inc., 881 F.3d 1360, 1369 (Fed. Cir. 2018)... Specifically, and as explained in detail in the as-filed application, Applicants conceived product and process by which an individual can give up a portion of their future income in exchange for the opportunity for a payment. Given that neither the product nor process were known until Applicants' invention, the present claims could not possibly encompass a "method of organizing human activity (fundamental economic practice or commercial or legal interaction)" when neither the product nor method existed before Applicants' invention. This is the very definition of unconventional, which is the exact opposite of well-understood, routine, and conventional... the record provides no factual basis for dismissing Applicants' claimed invention as well-understood, routine, conventional activity, as required by the Berkheimer Memo at page 12. As the Office has not met its evidentiary burden, the rejection cannot stand.
Examiner:  The requirements of Berkheimer have been fulfilled.  Since there are no additional elements in the claim that would be considered significantly more, the analysis does not need to proceed to STEP 2B.  Furthermore, the “additional elements”, such as the “computer”, after considering the abstract and additional elements, are merely reciting well understood routine and conventional elements.  The applicant is conflating the “apply-it” standard with the WURC standard, and should the applicant need further factual basis for what is considered well-known understood routine and conventional to see MPEP 2106.05(d) II “ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS”.  Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited abstract idea.


Applicant's arguments regarding 103 have been fully considered but they are not persuasive.
Issue #1
Applicant: As explained below, Mottola and Stiff relate to entirely different concepts, such as Income Share Agreements and Annuities, neither of which have any relation or bearing to the present claims and the instant Future Income Swaps and Future Wealth Swaps. (Decl. A. Johnson, 22.) Before addressing the references, Applicants' Future Income Swaps and Future Wealth Swaps differ substantially from what has been known for years as an Income Share Agreement that combines upfront funding (effectively, a loan) to the borrower with an agreement that the borrower repay the lender a percentage of the borrower's future income. Wikipedia entry for "Income Share Agreement," accessed December 16, 2020, previously of record. Applicants' Swaps differ substantially from an Annuity, which pays a sum of money at regular intervals to the annuity holder. Merriam-Webster online (www.merriamwebster.com) definition of "Annuity," accessed December 16, 2020, previously of record. (Decl. A. Johnson, 23.) Importantly, Applicants' Swaps do not provide upfront funding as does an Income Share Agreement; and they do not pay a sum of money at regular intervals, as does an Annuity. (Decl. A. Johnson, 24.) Unlike Applicants' Future Income Swaps and Future Wealth Swaps, Mottola relates to an Income Share Agreement, in this case, a student loan contract, wherein the student repays the loan with future income. The Office Action admits as much, stating "Examiner's Note: Contract is being entered into and purchased with the use of future earnings." Office Action, pages 17Application No.: 16/078,766 Docket No.: 111-001 and 36. For this reason alone, Mottola does not render the present claims obvious. (Decl. A. Johnson, 25.) Stiff does not remedy Mottola, as Stiff relates to an Annuity that pays a sum of money at regular intervals to the annuity holder of the annuity. (Decl. A. Johnson, 26.) Thus, no permissible combination of the references could render the present claims obvious. (Decl. A. Johnson, 27.)

Examiner Note: Respectfully, the arguments presented do not address the nexus of difference between the prior art and the claim limitations.  For example, a premium for entering the purchasable contract is discussed in at least Stiff [0043, 0048 & 0051].  
In response to applicant's argument that “Applicants' Swaps do not provide upfront funding as does an Income Share Agreement; and they do not pay a sum of money at regular intervals, as does an Annuity.”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
While the rejection is maintained, applicant is welcome to contact the Examiner by telephone to further suggest/narrow the claim limitations in an effort to advance compact prosecution.  



Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form:

Claims 4 & 8:

The following is suggested language to better improve claim form by making the claim language more consistent with the following amendments: 

“when  the premium of each user...the premium[[s]] of each user form part of monies”

“income of each user...”forms part of the monies”

“the particular user would receive, from the monies”

Claim 5 should reflect similar language to promote better consistency.
	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 4 as the claim that represents the claimed invention for analysis and is similar to method Claim 8.  Claim 4 recites the limitations of: 



(a) inputting, to the computer on behalf of a first user, data representing an assured income year to create equalizing income for the first user, wherein the assured income year is in the future; 

(b) inputting, to the computer on behalf of the first user for the assured income year, data representing a payback percentage when income of the first user exceeds one or more preestablished thresholds; 

(c) identifying, by the computer for the assured income year, a payment the first user would receive when the first user's income is less than a threshold and in return for agreeing to the payback; 

(d) outputting, by the computer, data representing the payment; 

(e) outputting, by the computer, terms for a purchasable contract for assuring income of the first user, wherein the terms include a premium for entering the purchasable contract; and thereafter 

(f) repeating steps (a)-(e) for each remaining user from the pool of multiple users; 

wherein when premiums of each user from the pool of multiple users are paid at the time of entering the pool, the premiums form part of monies; 

wherein, for the assured income year, when income of each user from the pool of multiple users exceeds one or more preestablished thresholds, an amount of money representing each user's payback percentage in step (b), when paid, forms part of monies; and 

wherein, when income of a particular user from the pool of multiple users is less than the threshold in step (c) for the particular user, the particular user would receive, from monies, the payment identified in step (c) for the particular user.  

  


which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or commercial or legal interactions), or a Mental process (concept performed in the human mind) of enhancing future income/wealth through an investment pool with multiple users.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Similarly if a claim limitation under its BRI, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. (Claims can recite a mental process even if they are claimed as being performed on a computer Gottschalk v. Benson, 409 U.S. 63; "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).) 

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The computer in Claim 4 is just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore Claim 4 is directed to an abstract idea without a practical application, and similarly Claim 8 are also abstract for similar reasons.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus Claims 4 & 8 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mottola (US 5809484) in view of Stiff (US 20060085338).


Claim 4. 

Mottola teaches the following limitations:

(a) inputting, to the computer on behalf of a first user, data representing 

(Mottola – [col 11 ln 30-32 & 38-41] Input hardware 36, coupled to computer 11 by input lines 30, may be implemented in a variety of ways… In conjunction with display terminal 26, keyboard 28 may also be used as an input device, particularly for student applications, as well as for investor data when new investors are added.)


an assured income year to create equalizing income for the first user, wherein the assured income year is in the future;

(Mottola – [col 10 ln 11-15] The predetermined portion would preferably be expressed as a predetermined percentage (preferably between about 5% and about 25%) and a predetermined number of monthly payments calculated on the basis of a payback period of between about five years and about twenty-five years, preferably about fifteen years.  [col 14 ln 66-67 to col 15 ln 1-3] After the student's education has been financed and the student has completed all necessary course requirements for graduation, the student begins employment and the system continues to step 240 where student-investee earnings are transferred to the unit investment trust.)


(b) inputting, to the computer on behalf of the first user for the assured income year, data representing 


(Mottola – [col 11 ln 30-32 & 38-41] Input hardware 36, coupled to computer 11 by input lines 30, may be implemented in a variety of ways… In conjunction with display terminal 26, keyboard 28 may also be used as an input device, particularly for student applications, as well as for investor data when new investors are added. [col 14 ln 66-67 to col 15 ln 1-3] After the student's education has been financed and the student has completed all necessary course requirements for graduation, the student begins employment and the system continues to step 240 where student-investee earnings are transferred to the unit investment trust. [claim 10] wherein said monthly payments by a particular student are due only when said particular student has monthly income above a predetermined floor, whereby said particular student's obligation may last for a number of months greater than said number of monthly payments.)


a payback percentage when income of the first user exceeds one or more preestablished thresholds; 

(Mottola – [col 9 ln 43-47] Pi of student-investee gross earnings for period j, (i.e., I;) to be transferred to the unit investment trust upon securing employment (i.e., transfer= IiJ * Pi; [col 10 ln 7-15] The contract would also preferably include language outlining the student-investee's obligation to transfer to the unit investment trust a predetermined portion of the student-investee's future employment earnings. The predetermined portion would preferably be expressed as a predetermined percentage (preferably between about 5% and about 25%) and a predetermined number of monthly payments calculated on the basis of a payback period of between about five years and about twenty-five years, preferably about fifteen years. [col 15 ln 11-15] for a particular student i the transferred earnings is equal to that particular student's income, I;, multiplied by the percentage, Pi, specified in the student-investee's contract with the investment trust (i.e., Transfer=Pi*IJ; [claim 10] wherein said monthly payments by a particular student are due only when said particular student has monthly income above a predetermined floor, whereby said particular student's obligation may last for a number of months greater than said number of monthly payments.)



(e) outputting, by the computer, terms for a purchasable contract for assuring income of the first user, 

(Mottola – [col 10 ln 1-7] students typically would enter into a contract with the unit investment trust to outline the rights and obligations between the student-investees and the unit investment trust. Such a contract would preferably include language outlining terms and conditions of the unit investment trust's obligation to provide funding to cover tuition and other expenses of the student-investee. [col 11 ln 42-50] Output hardware 46, coupled to computer 11 by output lines 40, may similarly be implemented by conventional devices. By way of example, output hardware 46 may include CRT display terminal 26 for displaying, inter alia, the list of accepted students, money owed by students, or money owed to investors. Output hardware might also include a printer 42, so that hard copy output may be produced, or a disk drive 24, to store system output for later use. [claim 10] wherein said monthly payments by a particular student are due only when said particular student has monthly income above a predetermined floor, whereby said particular student's obligation may last for a number of months greater than said number of monthly payments.)



(f) repeating steps (a)-(e) for each remaining user from the pool of multiple users; 

(Mottola – [col 3 ln 28-33 & 40-41] The education funding plan described herein relies on the pooling of funds from a plurality of investors or shareholders, to provide the necessary funds for financing the educations of a predetermined number of students in
pre-selected educational programs ( e.g., particular fields of study or particular educational institutions)... Any desired mechanism can be used to form a pool of
investors according to the invention. [col 12 ln 13-17] At test 260, the system determines if all student-investee obligations to transfer earnings to the unit investment trust are complete. If not, the system returns to step 240 where the above steps are repeated.)


wherein when [premiums] of each user from the pool of multiple users are paid , the [premiums] form part of monies; 

(Mottola –  [col 9 ln 4-5] transfer of student earnings from the students to the unit investment trust [col 10 ln 16-20] After entering into a contract including provisions similar to those above, the student-investee is educated, at the expense of the unit investment trust, in exchange for a promise by the student to transfer to the unit investment trust, future employment earnings. [claim 10] wherein said monthly payments by a particular student are due only when said particular student has monthly income above a predetermined floor, whereby said particular student's obligation may last for a number of months greater than said number of monthly payments.)

Examiner Note: The premium (of Stiff) and promise/pledge would be obvious to substitute.

wherein, for the assured income year, when income of each user from the pool of multiple users exceeds one or more preestablished thresholds, an amount of money representing each user's payback percentage in step (b), when paid, forms part of monies; and 

(Mottola – [col 10 ln 22-36] the student-investee described herein pays the unit investment trust a predetermined portion of his/her earnings. As stated above, the obligation of payment would run for a predetermined number of payments based on an assumed payback period between about five years and about twenty-five years, preferably about fifteen years. However, the obligation would be expressed in terms of a number of monthly payments between about sixty payments and about 300 payments, preferably about 180 payments. Because payments are required only in months in which the student-investee has sufficient income, the obligation can run for more months than the number of payments required, depending on the particular student-investee's employment situation. [claim 10] wherein said monthly payments by a particular student are due only when said particular student has monthly income above a predetermined floor)




Mottola does not explicitly teach the following limitations, however Stiff teaches: 


(c) identifying, by the computer for the assured income year, a payment the first user would receive when the first user's income is less than a threshold and in return for agreeing to [the payback]; 


(Stiff – [0072] A deferred annuity contract is generally one in which one or more annuity payouts begin at a future date. [0075] one aspect of the invention involves an adjustment account that may be used to guarantee a minimum periodic retirement income payment amount, even if the amount accumulated in sub-account 38, or any other income source, is less than what is needed to fund the guaranteed minimum periodic retirement income payments. [0091] the annuity payment start date may be required to be at least ten years after an annuity contract start date. Until then, the premium payments remain invested in a variable deferred annuity. The form of the variable immediate annuity once payments begin and parameters relating to the user 21 upon which it is based must be determined at the contract start date. [0100] Variable immediate annuity 515 will return or pay out a benefit based on the investments comprising the account…the guaranteed minimum periodic retirement income payment is based on the total premium payments made during the accumulation period. If the benefit level received is less than the guaranteed minimum periodic retirement income  payment, then the adjustment account balance is increased by an amount equal to the difference between the benefit level and the guaranteed minimum periodic retirement income payment. For instance, assume that the actual benefit realized by the annuity account is $5,000 and that the guaranteed minimum periodic retirement income payment was predetermined by the user to be $6,000. In this scenario the adjustment account 530 will show a balance of $1,000, the additional payment required to provide the user with the guaranteed minimum periodic retirement income payment.)


(d) outputting, by the computer, data representing the payment; 

(Stiff – [0052] either the input module 1 or the output module 3, or both, may be a part of the quote calculator 2. The quoting system 10 may be used to provide a quote to a user on one or more parameters relating to a purchase or a contract for a retirement annuity product. [0108] adjustment module 740 outputs to the user at least the guaranteed minimum periodic retirement income payment 760.)

wherein the terms include a premium for entering the purchasable contract; and thereafter

(Stiff – [0043] When a user purchases an annuity, also known as a long-term investment contract, the user typically pays an insurer an initial sum of money (called a premium or principal) and the insurer invests that principal in an investment type of financial product to earn a return on that principal. [0048] There are also fixed immediate annuity contracts. Purchasing a fixed immediate annuity requires a lump sum premium payment. [0051])

Examiner Note: A premium is paid to enter the annuity “long term investment contract”.



wherein, when income of a particular user [from the pool of multiple users] is less than the threshold in step (c) for the particular user, the particular user would receive, from [monies], the payment identified in step (c) for the particular user.  

(Stiff - [0100] Variable immediate annuity 515 will return or pay out a benefit based on the investments comprising the account…the guaranteed minimum periodic retirement income payment is based on the total premium payments made during the accumulation period. If the benefit level received is less than the guaranteed minimum periodic retirement income  payment, then the adjustment account balance is increased by an amount equal to the difference between the benefit level and the guaranteed minimum periodic retirement income payment. For instance, assume that the actual benefit realized by the annuity account is $5,000 and that the guaranteed minimum periodic retirement income payment was predetermined by the user to be $6,000. In this scenario the adjustment account 530 will show a balance of $1,000, the additional payment required to provide the user with the guaranteed minimum periodic retirement income payment.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mottola with Stiff in order to provide a user with a portable benefit, within a qualified or non-qualified defined contribution plan, by guaranteeing a minimum periodic retirement income payment amount initialized by a premium payment and using an adjustment account, notwithstanding the unpredictable return associated with a variable immediate annuity should the user potentially earn less on a variable immediate annuity because of low performing equity investments [Stiff – abstract, 0043, 0049].



Claim 5. 


Mottola in combination with the references taught in Claim 4 teach those respective limitations. Mottola further teaches:


wherein, in step (e), the terms further comprise a pledge which includes 

(Mottola – [col 10 ln 16-20] After entering into a contract including provisions similar to those above, the student-investee is educated, at the expense of the unit investment trust, in exchange for a promise by the student to transfer to the unit investment trust, future employment earnings. [claim 10] wherein said monthly payments by a particular student are due only when said particular student has monthly income above a predetermined floor, whereby said particular student's obligation may last for a number of months greater than said number of monthly payments.)

wherein when a [premium] payment of each user from the pool of multiple users is paid, the [premium] payment forms part of monies.  

(Mottola – [col 9 ln 4-5] transfer of student earnings from the students to the unit investment trust [col 10 ln 16-20] After entering into a contract including provisions similar to those above, the student-investee is educated, at the expense of the unit investment trust, in exchange for a promise by the student to transfer to the unit investment trust, future employment earnings. [claim 10] wherein said monthly payments by a particular student are due only when said particular student has monthly income above a predetermined floor, whereby said particular student's obligation may last for a number of months greater than said number of monthly payments.)

Mottola does not explicitly teach the following limitations, however Stiff teaches: 

making one or more premium payments by the first user, and 

(Stiff – [0043] When a user purchases an annuity, also known as a long-term investment contract, the user typically pays an insurer an initial sum of money (called a premium or principal) and the insurer invests that principal in an investment type of financial product to earn a return on that principal. [0048] There are also fixed immediate annuity contracts. Purchasing a fixed immediate annuity requires a lump sum premium payment. [0051])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mottola with Stiff in order to provide a user with a portable benefit, within a qualified or non-qualified defined contribution plan, by guaranteeing a minimum periodic retirement income payment amount initialized by a premium payment and using an adjustment account, notwithstanding the unpredictable return associated with a variable immediate annuity should the user potentially earn less on a variable immediate annuity because of low performing equity investments [Stiff – abstract, 0043, 0049].





Claim 6. 


Mottola in combination with the references taught in Claim 4 teach those respective limitations. Mottola further teaches: 


multiplying income by a percentage and by a payback percentage.  


(Mottola – [col 10 ln 16-20 & 23-31] After entering into a contract including provisions similar to those above, the student-investee is educated, at the expense of the unit investment trust, in exchange for a promise by the student to transfer to the unit investment trust, future employment earnings…the student-investee described herein pays the unit investment trust a predetermined portion of his/her earnings. As stated above, the obligation of payment would run for a predetermined number of payments based on an assumed payback period between about five years and about twenty-five years, preferably about fifteen years. However, the obligation would be expressed in terms of a number of monthly payments between about sixty payments and about 300 payments, preferably about 180 payments. [col 15 ln 5-15] The routine begins at step 741 by determining the student-investee's income. That determination is based on a report by the student, which at the end of the year preferably is verified or confirmed by the student's income tax returns or related documents which record earnings. At step 742, the system calculates the earnings transfer due under contract. For example, for a particular student i the transferred earnings is equal to that particular student's income, I;, multiplied by the percentage, Pi, specified in the student-investee's contract with the investment trust (i.e., Transfer=Pi*IJ;)

Examiner Note:  Income is evaluated against a time period to calculate monthly payments.  The total income X  portion of future earnings (%) X percentage representing a monthly payment (1) against the number of monthly payments required under the contract = monthly premium.


Mottola does not explicitly teach the following limitations, however Stiff teaches:


wherein the payment identified in step (c) is based on 

(Stiff – [0072] A deferred annuity contract is generally one in which one or more annuity payouts begin at a future date. [0075] one aspect of the invention involves an adjustment account that may be used to guarantee a minimum periodic retirement income payment amount, even if the amount accumulated in sub-account 38, or any other income source, is less than what is needed to fund the guaranteed minimum periodic retirement income payments. [0091] the annuity payment start date may be required to be at least ten years after an annuity contract start date. Until then, the premium payments remain invested in a variable deferred annuity. The form of the variable immediate annuity once payments begin and parameters relating to the user 21 upon which it is based must be determined at the contract start date. [0100] Variable immediate annuity 515 will return or pay out a benefit based on the investments comprising the account…the guaranteed minimum periodic retirement income payment is based on the total premium payments made during the accumulation period. If the benefit level received is less than the guaranteed minimum periodic retirement income  payment, then the adjustment account balance is increased by an amount equal to the difference between the benefit level and the guaranteed minimum periodic retirement income payment. For instance, assume that the actual benefit realized by the annuity account is $5,000 and that the guaranteed minimum periodic retirement income payment was predetermined by the user to be $6,000. In this scenario the adjustment account 530 will show a balance of $1,000, the additional payment required to provide the user with the guaranteed minimum periodic retirement income payment.)



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mottola with Stiff in order to provide a user with a portable benefit, within a qualified or non-qualified defined contribution plan, by guaranteeing a minimum periodic retirement income payment amount initialized by a premium payment and using an adjustment account, notwithstanding the unpredictable return associated with a variable immediate annuity should the user potentially earn less on a variable immediate annuity because of low performing equity investments [Stiff – abstract, 0043, 0049].



Claim 7. 


Mottola in combination with the references taught in Claim 4 teach those respective limitations. Mottola further teaches:


(g) verifying the first user's income in the assured income year, and wherein step (g) is repeated for each remaining user from the pool of multiple users.  

(Mottola – [col 15 ln 5-10] The routine begins at step 741 by determining the student-investee's income. That determination is based on a report by the student, which at the end of the year preferably is verified or confirmed by the student's income tax returns or related documents which record earnings. [col 15 ln 46-49] The routine begins at step 851 where individual student investee transferred earnings are added together to form a total amount of available funds for partitioning out to the investors in the investment trust.)


Claim 8. 


Mottola teaches the following limitations:


(a) inputting, to the computer on behalf of a first user, data representing 

(Mottola – [col 11 ln 30-32 & 38-41] Input hardware 36, coupled to computer 11 by input lines 30, may be implemented in a variety of ways… In conjunction with display terminal 26, keyboard 28 may also be used as an input device, particularly for student applications, as well as for investor data when new investors are added.)


an assured [wealth] year to create equalizing wealth for the first user, wherein the assured [wealth] year is in the future; 

(Mottola – [col 10 ln 11-15] The predetermined portion would preferably be expressed as a predetermined percentage (preferably between about 5% and about 25%) and a predetermined number of monthly payments calculated on the basis of a payback period of between about five years and about twenty-five years, preferably about fifteen years.  [col 14 ln 66-67 to col 15 ln 1-3] After the student's education has been financed and the student has completed all necessary course requirements for graduation, the student begins employment and the system continues to step 240 where student-investee earnings are transferred to the unit investment trust.)


(b) inputting, to the computer on behalf of the first user for the assured [wealth] year, data representing 


(Mottola – [col 11 ln 30-32 & 38-41] Input hardware 36, coupled to computer 11 by input lines 30, may be implemented in a variety of ways… In conjunction with display terminal 26, keyboard 28 may also be used as an input device, particularly for student applications, as well as for investor data when new investors are added. [col 14 ln 66-67 to col 15 ln 1-3] After the student's education has been financed and the student has completed all necessary course requirements for graduation, the student begins employment and the system continues to step 240 where student-investee earnings are transferred to the unit investment trust. [claim 10] wherein said monthly payments by a particular student are due only when said particular student has monthly income above a predetermined floor, whereby said particular student's obligation may last for a number of months greater than said number of monthly payments.)


a payback percentage when [wealth] of the first user exceeds one or more preestablished thresholds; 


(Mottola – [col 9 ln 43-47] Pi of student-investee gross earnings for period j, (i.e., I;) to be transferred to the unit investment trust upon securing employment (i.e., transfer= IiJ * Pi; [col 10 ln 7-15] The contract would also preferably include language outlining the student-investee's obligation to transfer to the unit investment trust a predetermined portion of the student-investee's future employment earnings. The predetermined portion would preferably be expressed as a predetermined percentage (preferably between about 5% and about 25%) and a predetermined number of monthly payments calculated on the basis of a payback period of between about five years and about twenty-five years, preferably about fifteen years. [col 15 ln 11-15] for a particular student i the transferred earnings is equal to that particular student's income, I;, multiplied by the percentage, Pi, specified in the student-investee's contract with the investment trust (i.e., Transfer=Pi*IJ; [claim 10] wherein said monthly payments by a particular student are due only when said particular student has monthly income above a predetermined floor, whereby said particular student's obligation may last for a number of months greater than said number of monthly payments.)




(e) outputting, by the computer, terms for a purchasable contract for assuring [wealth] of the first user, wherein the terms include premiums for the purchasable contract; and thereafter 


(Mottola – [col 10 ln 1-7] students typically would enter into a contract with the unit investment trust to outline the rights and obligations between the student-investees and the unit investment trust. Such a contract would preferably include language outlining terms and conditions of the unit investment trust's obligation to provide funding to cover tuition and other expenses of the student-investee. [col 11 ln 42-50] Output hardware 46, coupled to computer 11 by output lines 40, may similarly be implemented by conventional devices. By way of example, output hardware 46 may include CRT display terminal 26 for displaying, inter alia, the list of accepted students, money owed by students, or money owed to investors. Output hardware might also include a printer 42, so that hard copy output may be produced, or a disk drive 24, to store system output for later use. [claim 10] wherein said monthly payments by a particular student are due only when said particular student has monthly income above a predetermined floor, whereby said particular student's obligation may last for a number of months greater than said number of monthly payments.)



(f) repeating steps (a)-(e) for each remaining user from the pool of multiple users; 

(Mottola – [col 3 ln 28-33 & 40-41] The education funding plan described herein relies on the pooling of funds from a plurality of investors or shareholders, to provide the necessary funds for financing the educations of a predetermined number of students in
pre-selected educational programs ( e.g., particular fields of study or particular educational institutions)... Any desired mechanism can be used to form a pool of
investors according to the invention. [col 12 ln 13-17] At test 260, the system determines if all student-investee obligations to transfer earnings to the unit investment trust are complete. If not, the system returns to step 240 where the above steps are repeated.)

wherein when the [premiums] of each user from the pool of multiple users are paid, the [premiums] form part of monies; 

(Mottola –  [col 9 ln 4-5] transfer of student earnings from the students to the unit investment trust [col 10 ln 16-20] After entering into a contract including provisions similar to those above, the student-investee is educated, at the expense of the unit investment trust, in exchange for a promise by the student to transfer to the unit investment trust, future employment earnings. [claim 10] wherein said monthly payments by a particular student are due only when said particular student has monthly income above a predetermined floor, whereby said particular student's obligation may last for a number of months greater than said number of monthly payments.)

Examiner Note: The premium (of Stiff) and promise/pledge would be obvious to substitute.


wherein, for the assured [wealth] year, when [wealth] of each user from the pool of multiple users exceeds one or more preestablished thresholds, an amount of money representing each user's payback percentage in step (b), when paid, forms part of monies; and 


(Mottola – [col 10 ln 22-36] the student-investee described herein pays the unit investment trust a predetermined portion of his/her earnings. As stated above, the obligation of payment would run for a predetermined number of payments based on an assumed payback period between about five years and about twenty-five years, preferably about fifteen years. However, the obligation would be expressed in terms of a number of monthly payments between about sixty payments and about 300 payments, preferably about 180 payments. Because payments are required only in months in which the student-investee has sufficient income, the obligation can run for more months than the number of payments required, depending on the particular student-investee's employment situation. [claim 10] wherein said monthly payments by a particular student are due only when said particular student has monthly income above a predetermined floor)


Mottola does not explicitly teach the following limitations, however Stiff teaches: 


wealth


(Stiff - [0016] Additionally, there is a need for an investment vehicle that addresses multiples of these concerns and may help workers accumulate additional wealth, and more tangibly plan for income generation during retirement.)



(c) identifying, by the computer for the assured wealth year, a payment the first user would receive when the first user's wealth is less than a threshold and in return for agreeing to the [payback]; 


(Stiff – [0072] A deferred annuity contract is generally one in which one or more annuity payouts begin at a future date. [0075] one aspect of the invention involves an adjustment account that may be used to guarantee a minimum periodic retirement income payment amount, even if the amount accumulated in sub-account 38, or any other income source, is less than what is needed to fund the guaranteed minimum periodic retirement income payments. [0091] the annuity payment start date may be required to be at least ten years after an annuity contract start date. Until then, the premium payments remain invested in a variable deferred annuity. The form of the variable immediate annuity once payments begin and parameters relating to the user 21 upon which it is based must be determined at the contract start date. [0100] Variable immediate annuity 515 will return or pay out a benefit based on the investments comprising the account…the guaranteed minimum periodic retirement income payment is based on the total premium payments made during the accumulation period. If the benefit level received is less than the guaranteed minimum periodic retirement income  payment, then the adjustment account balance is increased by an amount equal to the difference between the benefit level and the guaranteed minimum periodic retirement income payment. For instance, assume that the actual benefit realized by the annuity account is $5,000 and that the guaranteed minimum periodic retirement income payment was predetermined by the user to be $6,000. In this scenario the adjustment account 530 will show a balance of $1,000, the additional payment required to provide the user with the guaranteed minimum periodic retirement income payment.)


(d) outputting, by the computer, data representing the payment; 

(Stiff – [0052] either the input module 1 or the output module 3, or both, may be a part of the quote calculator 2. The quoting system 10 may be used to provide a quote to a user on one or more parameters relating to a purchase or a contract for a retirement annuity product. [0108] adjustment module 740 outputs to the user at least the guaranteed minimum periodic retirement income payment 760.)

wherein the terms include a premium for entering the purchasable contract; and thereafter

(Stiff – [0043] When a user purchases an annuity, also known as a long-term investment contract, the user typically pays an insurer an initial sum of money (called a premium or principal) and the insurer invests that principal in an investment type of financial product to earn a return on that principal. [0048] There are also fixed immediate annuity contracts. Purchasing a fixed immediate annuity requires a lump sum
premium payment. [0051])

Examiner Note: A premium is paid to enter the annuity “long term investment contract”.



wherein, when wealth of a particular user [from the pool of multiple users] is less than the threshold in step (c) for the particular user, the particular user would receive, from [monies], the payment identified in step (c) for the particular user.  

(Stiff - [0100] Variable immediate annuity 515 will return or pay out a benefit based on the investments comprising the account…the guaranteed minimum periodic retirement income payment is based on the total premium payments made during the accumulation period. If the benefit level received is less than the guaranteed minimum periodic retirement income  payment, then the adjustment account balance is increased by an amount equal to the difference between the benefit level and the guaranteed minimum periodic retirement income payment. For instance, assume that the actual benefit realized by the annuity account is $5,000 and that the guaranteed minimum periodic retirement income payment was predetermined by the user to be $6,000. In this scenario the adjustment account 530 will show a balance of $1,000, the additional payment required to provide the user with the guaranteed minimum periodic retirement income payment.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mottola with Stiff in order to provide a user with a portable benefit, within a qualified or non-qualified defined contribution plan, by guaranteeing a minimum periodic retirement income payment amount initialized by a premium payment and using an adjustment account, notwithstanding the unpredictable return associated with a variable immediate annuity should the user potentially earn less on a variable immediate annuity because of low performing equity investments [Stiff – abstract, 0043, 0049].



Claim 9. 

Rejected using the same rationale as Claim 5.


Claim 10. 


Mottola in combination with the references taught in Claim 8 teach those respective limitations. Mottola further teaches: 

multiplying [wealth] by a percentage and by a payback percentage.  

(Mottola – [col 10 ln 16-20 & 23-31] After entering into a contract including provisions similar to those above, the student-investee is educated, at the expense of the unit investment trust, in exchange for a promise by the student to transfer to the unit investment trust, future employment earnings…the student-investee described herein pays the unit investment trust a predetermined portion of his/her earnings. As stated above, the obligation of payment would run for a predetermined number of payments based on an assumed payback period between about five years and about twenty-five years, preferably about fifteen years. However, the obligation would be expressed in terms of a number of monthly payments between about sixty payments and about 300 payments, preferably about 180 payments. [col 15 ln 5-15] The routine begins at step 741 by determining the student-investee's income. That determination is based on a report by the student, which at the end of the year preferably is verified or confirmed by the student's income tax returns or related documents which record earnings. At step 742, the system calculates the earnings transfer due under contract. For example, for a particular student i the transferred earnings is equal to that particular student's income, I;, multiplied by the percentage, Pi, specified in the student-investee's contract with the investment trust (i.e., Transfer=Pi*IJ;)

Examiner Note:  A user’s wealth is evaluated against a time period to calculate monthly payments.  The user’s wealth X portion of future earnings (%) X percentage representing a monthly payment (1) against the number of monthly payments required under the contract = monthly premium.




Mottola does not explicitly teach the following limitations, however Stiff teaches:

wealth


(Stiff - [0016] Additionally, there is a need for an investment vehicle that addresses multiples of these concerns and may help workers accumulate additional wealth, and more tangibly plan for income generation during retirement.)


wherein the payment identified in step (c) is based on 

(Stiff – [0072] A deferred annuity contract is generally one in which one or more annuity payouts begin at a future date. [0075] one aspect of the invention involves an adjustment account that may be used to guarantee a minimum periodic retirement income payment amount, even if the amount accumulated in sub-account 38, or any other income source, is less than what is needed to fund the guaranteed minimum periodic retirement income payments. [0091] the annuity payment start date may be required to be at least ten years after an annuity contract start date. Until then, the premium payments remain invested in a variable deferred annuity. The form of the variable immediate annuity once payments begin and parameters relating to the user 21 upon which it is based must be determined at the contract start date. [0100] Variable immediate annuity 515 will return or pay out a benefit based on the investments comprising the account…the guaranteed minimum periodic retirement income payment is based on the total premium payments made during the accumulation period. If the benefit level received is less than the guaranteed minimum periodic retirement income  payment, then the adjustment account balance is increased by an amount equal to the difference between the benefit level and the guaranteed minimum periodic retirement income payment. For instance, assume that the actual benefit realized by the annuity account is $5,000 and that the guaranteed minimum periodic retirement income payment was predetermined by the user to be $6,000. In this scenario the adjustment account 530 will show a balance of $1,000, the additional payment required to provide the user with the guaranteed minimum periodic retirement income payment.)



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mottola with Stiff in order to provide a user with a portable benefit, within a qualified or non-qualified defined contribution plan, by guaranteeing a minimum periodic retirement income payment amount initialized by a premium payment and using an adjustment account, notwithstanding the unpredictable return associated with a variable immediate annuity should the user potentially earn less on a variable immediate annuity because of low performing equity investments [Stiff – abstract, 0043, 0049].


Claim 11. 


Mottola in combination with the references taught in Claim 8 teach those respective limitations. Mottola further teaches:


(g) verifying the first user's [wealth] in the assured [wealth] year, and wherein step (g) is repeated for each remaining user from the pool of multiple users.  

	
(Mottola – [col 15 ln 5-10] The routine begins at step 741 by determining the student-investee's income. That determination is based on a report by the student, which at the end of the year preferably is verified or confirmed by the student's income tax returns or related documents which record earnings. [col 15 ln 46-49] The routine begins at step 851 where individual student investee transferred earnings are added together to form a total amount of available funds for partitioning out to the investors in the investment trust.)

Mottola does not explicitly teach the following limitations, however Stiff teaches: 


wealth


(Stiff - [0016] Additionally, there is a need for an investment vehicle that addresses multiples of these concerns and may help workers accumulate additional wealth, and more tangibly plan for income generation during retirement.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mottola with Stiff in order to provide a user with a portable benefit, within a qualified or non-qualified defined contribution plan, by guaranteeing a minimum periodic retirement income payment amount initialized by a premium payment and using an adjustment account, notwithstanding the unpredictable return associated with a variable immediate annuity should the user potentially earn less on a variable immediate annuity because of low performing equity investments [Stiff – abstract, 0043, 0049].


Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Kincart (US 20030163402) provides a method and system for facilitating and brokering investment in a scholarship candidate.

Bass (US 20130318005) describes the building of a community linking those with means and those with talent, thus creating a Pave™ community and social network. It is Applicant's belief that such a community can nurture (through investment and growth) an individual, and in turn, societal growth.

Eckert (US 20030018571) provides a method of trading a security that is based on the prospective income of a performer includes selling one or more security instruments to a plurality of owners, each security instrument having a value based on the prospective income of a performer.

Davis (US 20070271178) provides a process of administering a short-term loan for an employee where the loan is amortized over a number of payback periods.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULMAJEED AZIZ/Examiner, Art Unit 3695